Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/KR2019/002708.
The amendment filed on August 2, 2021 has been entered.
Claims 1-20 are pending.
Election/Restrictions
Applicant elected Group I with a species election of SEQ ID NO:1 (mutant of SEQ ID NO:2, wherein the mutant consists of a substitution of the 37th nucleotide with a G nucleotide) in the reply filed on January 27, 2021. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 27, 2021.

Response to Amendment
The declaration under 37 CFR 1.132 filed August 2, 2021 is sufficient to overcome the rejection of claim 1 based upon Inui (form PTO-892) and Toyoda (form PTO-1449).  Applicant has presented evidence that introduction of a guanine (G) point .  

Claim Rejections - 35 USC § 112
 
In view of the amendment of claim 1, which no longer encompasses a polynucleotide having the nucleotide sequence of SEQ ID NO:2 and also having a substitution at position 3, the rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claim to encompass any polynucleotide having at least 90% sequence identity to SEQ ID NO:2 and comprising a substitution at position 37 with a G nucleotide, wherein the polynucleotide has promoter activity.  Therefore, the claim is drawn to a genus of polynucleotides having at least 90% sequence identity to SEQ ID NO:2 and having a G nucleotide at the position corresponding to 37 of SEQ ID NO:2, wherein the polynucleotide has promoter activity.
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

The specification is limited to the promoter consisting of the nucleotide sequence of SEQ ID NO:1, which is a mutant of the lactate dehydrogenase promoter of SEQ ID NO:2.  While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, the one example described above is not enough and does not constitute a representative number of species to describe the whole genus.  Therefore, the specification fails to describe a representative species of the claimed genus. 
With the aid of a computer, one of skill in the art could identify all of the polynucleotides having at least 90% sequence identity with SEQ ID NO:2.  However, there is no teaching regarding which nucleotides, other than the nucleotide at the position corresponding to 37 of SEQ ID NO:2, can vary from SEQ ID NO:2 and result in a polynucleotide having promoter activity.  Further, there is no disclosed or art-
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  Accordingly, one of skill in the art would not accept the disclosure of a single mutant promoter of SEQ ID NO:1 (mutant of SEQ ID NO:1, wherein the mutant consists of a 37G substitution) as representative of any polynucleotide having at least 90% sequence identity with SEQ ID NO:2 and having promoter activity.
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claim 1. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
In response to the previous Office Action, Applicant has traversed the above rejection.  Applicant should note that the rejection has been amended in light of the amendment of the claims.  
Applicant argues that one of ordinary skill in the art would believe that the present inventors had possession of the claimed subject matter because (1) the claim C. glutamicum LDH promoter was partially characterized in C. glutamicum.  
This is not found persuasive. One of skill in the art could identify all of the polynucleotides having at least 90% sequence identity with SEQ ID NO:2.  However, there is no teaching regarding which nucleotides, other than the nucleotide at the position corresponding to 37 of SEQ ID NO:2, can vary from SEQ ID NO:2 and result in a polynucleotide having promoter activity.  While general knowledge in the art may have allowed one of skill in the art to identify other polynucleotides expected to have the same or similar tertiary structure, there was no general knowledge in the art about having promoter activity to suggest that general similarity of structure confers said activity.  Accordingly, one of skill in the art would not accept the disclosure of the promoter consisting of the nucleotide sequence of SEQ ID NO:1 as representative of the claimed genus.  
Hence the rejection is maintained.   
 
Claim 1 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the promoter consisting of the nucleotide sequence of SEQ ID NO:1 (mutant of SEQ ID NO:1, wherein the mutant consists of a 37G substitution), does not reasonably provide enablement any polynucleotide having at least 90% sequence identity with SEQ ID NO:2 and having 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claim to encompass any polynucleotide having at least 90% sequence identity to SEQ ID NO:2 and comprising a substitution at position 37 with a G nucleotide, wherein the polynucleotide has promoter activity.  Therefore, the claim is drawn to any polynucleotide having at least 90% sequence identity to SEQ ID NO:2 and having a G nucleotide at the position corresponding to 37 of SEQ ID NO:2, wherein the polynucleotide has promoter activity.  
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polynucleotides having at least 90% sequence identity to SEQ ID NO:2 but having promoter activity.  In the instant case, the specification is limited to the promoter consisting of the nucleotide sequence 
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. mutagenesis, and it is routine in the art to screen for variants comprising multiple substitutions or multiple modifications as encompassed by the instant claims, the specific nucleic acid positions within a polynucleotide sequence where nucleic acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any polynucleotide and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given polynucleotide to diminish with each further and additional modification, e.g. multiple substitutions.   
In the absence of: (a) rational and predictable scheme for making any polynucleotide having at least 90% sequence identity to SEQ ID NO:2 and having promoter activity, and (b) a correlation between structure and the function of having promoter activity, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible polynucleotides to determine which polynucleotides have promoter activity.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable 
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the nucleic acid sequence determines its structural and functional properties, predictability of which changes can be tolerated in a polynucleotide’s nucleic acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which nucleic acids in the polynucleotide's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the polynucleotides’ structure relates to its function.  In the instant case, neither the specification or the art provide a correlation between structure and activity such that one of skill in the art can envision the structure of any polynucleotide having promoter activity or predict said function of a polynucleotide from its primary structure.  In addition, the art does not provide any teaching or guidance as to (1) which nucleic acids within SEQ ID NO:2 other than the nucleic acid at position 37 that can be modified and which ones are conserved such that one of skill in the art can make the recited polynucleotide having promoter activity, (2) which segments of SEQ ID NO:2 are essential for having promoter activity, and (3) the general tolerance of the polynucleotide of SEQ ID NO:2 to structural modifications and the extent of such tolerance.  
The amount of direction or guidance presented and the existence of working examples.  
 
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
In response to the previous Office Action, Applicant has traversed the above rejection.  Applicant should note that the rejection has been amended in light of the amendment of the claims.  
C. glutamicum strain into which the mutant LDH promoter of SEQ ID NO:1 was introduced. 
This is not found persuasive.  The claim is not limited to the promoter consisting of the nucleotide sequence of SEQ ID NO:1.  Instead, the claim encompasses any polynucleotide having at least 90% sequence identity to SEQ ID NO:2 and having a G nucleotide at the position corresponding to 37 of SEQ ID NO:2, wherein the polynucleotide has promoter activity.   The specification does not disclose (1) which nucleic acids within SEQ ID NO:2 other than the nucleic acid at position 37 that can be modified and which ones are conserved such that one of skill in the art can make the recited polynucleotide having promoter activity, (2) which segments of SEQ ID NO:2 are essential for having promoter activity, and (3) the general tolerance of the polynucleotide of SEQ ID NO:2 to structural modifications and the extent of such tolerance.  While general knowledge in the art may have allowed one of skill in the art to identify other polynucleotides expected to have the same or similar tertiary structure, there was no general knowledge in the art about having promoter activity to suggest that general similarity of structure confers said activity. This would clearly constitute 
Hence the rejection is maintained.

 Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 7-8, filed August 2, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 under 35 USC 103 has been withdrawn.  

Conclusion

	Claims 1-20 are pending.

	Claims 3-20 are withdrawn.

	Claim 1 is rejected.

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/           Primary Examiner, Art Unit 1652